Kbuse, J.:
The primary question presented by this appeal is whether the relator was properly committed to the Western House of Befuge for Women, at Albion, upon her plea of guilty to the indictment for adultery, which was made a misdemeanor in this State by an amendment to the Penal 'Code in 1907 (Laws of 1907, eh. 583), and is now embodied in the Penal Law (Penal Law, §§ 101, 102). The Western House of Befuse for Women was established in 1890 by chapter 238 of the Laws of 1890. >By section 8 of that act it was provided that any female between the ages of 15 and 30 years convicted of “ petit larceny, habitual drunkenness, of being a common prostitute, of frequenting disorderly houses or houses of prostitution or of any misdemeanor, ■and who is not insane or mentally or physically incapable of being substantially benefited iby the discipline of said institution,” might be sentenced and committed to that institution for a term of five years, unless sooner discharged by the board of managers thereof. This provision has ever since been retained substantially in the statute law of this (State, and is now embodied in the State Charities Law (Laws of 1909, oh. 57; Consolidated Laws, eh. 55), § 226. Section 226 of that law provides that the commitment shall not be for a definite term, but any such female may be paroled or discharged at any time after a commitment by the board of managers of such institution, and shall not in any case be detained longer than three years.
The commitment in this case is for a term of three years, unless she shall sooner be discharged by the board of managers. *537While that is not literally in accordance with the language of the statute, I think it is in substance and effect.
The punishment for adultery, according to- the Penal Law (section 102), is imprisonment in a penitentiary or county jail for not more than six months, or by a fine of not more than $250, or both. It is contended that the provisions of section 226 of the State Charities Law, for committing females to- the institutions therein named, apply only to the offenses specifically enumerated therein, and to misdemeanors for which no- specific punishment is prescribed in the Penal Law, and not to adultery, for which the Penal Law has fixed the punishment, as stated. I think the Charities Act includes any misdemeanor committed by a person within the description covered by that act. The Penal Law provides that, where the performance of an act is prohibited by statute and no penalty for the violation o-f such act is imposed in any statute, the doing o-f such act is a misdemeanor (section 29), and that a person convicted o-f a crime declared to be a misdemeanor, for which no other punishment is specifically prescribed by the Penal Law, or by any other statutory provision in force at the time of the conviction and -sentence, is punishable by imprisonment in a penitentiary or -county jail for no-t more than one year, or by a fine of not more than $500, or by both. Section 1937. In that connection it further provides, generally, that an act or omission which is made criminal and punishable in different ways by different provision of law may be punished under any one of those provisions, but not under more than one, and a conviction or acquittal under one bars a prosecution for the same act or omission under any other provision. Section 1938.
I think the relator could have been imprisoned or fined, or both, as the Penal Law provides, or committed under the Charities Act to the Western House of Pefuge, as was done. While offenders committed to such institutions may be detained there longer than the ordinary maximum prison sentence prescribed *538for the offense of which the offender is convicted, they may also be paroled or discharged at any time by the managers of the institution. iSuch institutions are especially designed to reform offenders of the class to which the relator belonged, and, while it is a means of punishment, the primary purpose is reformation. This is the more humane policy and has been adopted in other States as well as our own, and in civilized countries generally.
I think the defendant’s case falls within that class, and that she was properly committed to the institution from which it is now sought to release her.
The order dismissing the writ of habeas corpus should therefore be affirmed.
McLennan, P. J., and Hobson, J., concur.